1    Stephen R. Jaffe SBN 48539
     The Jaffe Law Firm
2
     101 California Street, Suite 2710
3    San Francisco, CA 94111
     stephen.r.jaffe@jaffetriallaw.com
4    415.618.0100
     Attorneys for Relator TAMARA EVANS
5

6    McDOUGAL, LOVE, BOEHMER,
     FOLEY, LYON, CANLAS
7    8100 La Mesa Boulevard, Suite 200
     La Mesa, CA 91942
8    (619) 440-4444
     Attorneys for Defendant SOUTHERN
9    CALIFORNIA INTERGOVERNMENTAL
     TRAINING AND DEVELOPMENT CENTER
10
                                   UNITED STATES DISTRICT COURT
11

12
                                 EASTERN DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA ex rel.                  Case No.: 2:15-cv-00619-MCE
     TAMARA EVANS,
14
                      Relator,
15                                                     STIPULATION AND ORDER SETTING
                                                       NEW DATE BY WHICH DISPOSITIVE
16   vs.                                               MOTIONS MUST BE FILED.

17   SOUTHERN CALIFORNIA
     INTERGOVERNMENTAL TRAINING AND
18   DEVELOPMENT CENTER, et al.
19
                      Defendant.
20

21         The parties stipulate to the following facts:

22         1.   The present scheduling order (Document 47) requires the parties to file dispositive

23              motions no later than 180 days from close of discovery on September 20, 2019, or by

24              March 18 , 2020.

25         2. Stephen R. Jaffe, counsel for the relator in this action, is lead counsel for the relators
26              in United States of America ex rel Rose et al. v Stephens Institute et al, N. Dist. CA
27              Case No. 09-CIV-5966-PJH ( hereafter “US v AAU”).
28
     STIPULATION AND ORDER                        2
1
            3. US v. AAU is in its eleventh year of litigation. It has been contentiously litigated in
2
                the District Court, the Ninth Circuit Court of Appeals and was the subject of an
3
                unsuccessful petition for writ of certiorari by the defendant in the United States
4
                Supreme Court.
5
            4. US v AAU is set for jury trial on May 5, 2020. However, pretrial documents and
6
                materials are due to be filed with the District Court commencing March 5, 2020.
7
            5. Under the present scheduling order, it is impossible for Mr. Jaffe to prepare for trial
8
                in US v AAU and, at the same time, prepare dispositive motions and/or oppose
9

10
                defendant’s dispositive motion, if any, in this case.

11          6. No party will be prejudiced by the rescheduling order sought by this stipulation.

12          7. The parties agree this court may make an Order resetting the last date to file

13              dispositive motions in this action from March 18, 2020 to July 15, 2020.

14
     McDOUGAL, LOVE, BOEHMER,                      THE JAFFE LAW FIRM
15   FOLEY, LYON, CANLAS
16
     By:_______/s/_____________                    By:_____________/s/_____________________
17
            John Petze                                      Stephen R. Jaffe
     Attorneys for Southern California                     Attorneys for Realtor EVANS
18   Intergovernmental Training
     and Development Center
19
                                                  ORDER
20
            The foregoing stipulation having been presented to the Court and good cause appearing,
21
     the last day for the parties to file dispositive motions herein is continued from March 18, 2020 to
22
     July 15, 2020. All other dates set forth in the operative scheduling order remain in effect.
23
            IT IS SO ORDERED.
24
     Dated: February 4, 2020
25

26

27

28
     STIPULATION AND ORDER                        2
